In this transferred article 78 proceeding, determination of respondent State Commissioner of Social Services dated August 8, 1978, affirming the determination of the New York City Department of Social Services discontinuing grant of home relief to petitioner for a specified period is unanimously annulled, on the law, without costs, and the matter is remanded to the State commissioner for further proceedings. The petitioner was at all times ready and willing to perform in the "Public Works Project”. She had at one time been a cosmetologist and beautician and gainfully employed. However, an operation was needed on the nerves of her right and left hands, and as a result of those operations and infirmities, she claims that the use of her hands has been limited. She was directed to the Amsterdam Welfare Center for work that involved the use of her hands, which she tried to do, and found the condition difficult. She asked for another assignment, which was not given to her. Respondents did not examine the petitioner nor offer any evidence to rebut her claim of illness, nor offer an alternative activity, but suspended the home relief assistance. The rejection of petitioner’s excuse was thus arbitrary and without rational basis. We annul the determination and remand the matter for further inquiry. (See Matter of Martin v Blum, 74 AD2d 555.) Concur—Murphy, P. J., Kupferman, Sandler, Lupiano and Lynch, JJ.